Exhibit 10.1

 



XOMA CORPORATION

AMENDED AND RESTATED

2010 LONG TERM INCENTIVE AND STOCK AWARD PLAN

 

1. Purposes.

 

The purposes of the XOMA Corporation Amended and Restated 2010 Long Term
Incentive and Stock Award Plan are to advance the interests of XOMA Corporation
and its stockholders by providing a means to attract, retain, and motivate
employees, consultants and directors of the Company, its Subsidiaries and
Affiliates, to provide for competitive compensation opportunities, to encourage
long term service, to recognize individual contributions and reward achievement
of performance goals, and to promote the creation of long term value for
stockholders by aligning the interests of such persons with those of
stockholders.

 

2. Definitions.

 

For purposes of this Plan, the following terms shall be defined as set forth
below:

 

(a) “Affiliate” means any entity other than the Company and its Subsidiaries
that is designated by the Board or the Committee as a participating employer
under this Plan; provided, however, that the Company directly or indirectly owns
at least 20% of the combined voting power of all classes of stock of such entity
or at least 20% of the ownership interests in such entity.

 

(b) “Award” means any Option, SAR, Restricted Share, Restricted Stock Unit,
Performance Share, Performance Unit, Dividend Equivalent, or Other Stock-Based
Award granted to an Eligible Person under this Plan.

 

(c) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.

 

(d) “Beneficiary” means the person, persons, trust or trusts which have been
designated by an Eligible Person in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under this
Plan upon the death of the Eligible Person, or, if there is no designated
Beneficiary or surviving designated Beneficiary, then the person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.

 

(e) “Board” means the Board of Directors of the Company.

 

(f) “Change in Control” means the occurrence of any of the following events:

 

(i) a merger, consolidation or acquisition in which the Company is not the
surviving or continuing entity, except for a transaction the principal purpose
of which is to change the jurisdiction of the Company’s organization;

 

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company;

 

(iii) any other reorganization or business combination in which fifty percent
(50%) or more of the Company’s outstanding voting securities are transferred to
different holders in a single transaction or series of related transactions;

 

(iv) any approval by the stockholders of the Company of a plan of complete
liquidation of the Company;

 

(v) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becoming the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities; or

 

(vi) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.




 

(h) “Committee” means the Compensation Committee of the Board, or such other
Board committee or committees (which may include the entire Board) as may be
designated by the Board to administer all or any portion of this
Plan; provided , however , that, unless otherwise determined by the Board, a
Committee shall consist of two or more directors of the Company, each of whom is
a “non-employee director” within the meaning of Rule 16b-3 under the Exchange
Act, to the extent applicable, and each of whom is an “outside director” within
the meaning of Section 162(m) of the Code, to the extent
applicable; provided, further, that the mere fact that a Committee shall fail to
qualify under either of the foregoing requirements shall not invalidate any
Award made by such Committee which Award is otherwise validly made under this
Plan. Different Committees may administer this Plan with respect to different
groups of Eligible Persons. As used herein, the singular “Committee” shall
include the plural “Committees” if applicable, except where the context requires
otherwise.

 

(i) “Company” means XOMA Corporation, a Delaware corporation, or any successor
company.

 

(j) “Director” means a member of the Board who is not an employee of the
Company, a Subsidiary or an Affiliate.

 

(k) “Dividend Equivalent” means a right, granted under Section 5(g), to receive
cash, Shares, or other property equal in value to dividends paid with respect to
a specified number of Shares. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award, and may be paid
currently or on a deferred basis.

 

(l) “Effective Date” means July 21, 2010, contingent on shareholder approval of
this Plan on such date.

 

(m) “Eligible Person” means (i) an employee or consultant of the Company, a
Subsidiary or an Affiliate, including any director who is an employee, or (ii) a
Director. Notwithstanding any provisions of this Plan to the contrary, an Award
may be granted to an employee or consultant in connection with his or her hiring
or retention prior to the date the employee or consultant first performs
services for the Company, a Subsidiary or an Affiliate; provided, however, that
any such Award shall not become vested or exercisable prior to the date the
employee or consultant first performs such services.

 

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.

 

(o) “Fair Market Value” means:

 

(i) if the Shares are not at the time listed or admitted to trading on any stock
exchange but are traded in the over-the-counter market, the fair market value
shall be the closing selling price per Share on the date in question, as such
price is reported on The NASDAQ Global Market or any successor
system; provided that if there is no reported closing selling price for Shares
on the date in question, then the closing selling price on the last preceding
date for which such quotation exists shall be determinative of fair market
value;

 

(ii) if the Shares are at the time listed or admitted to trading on any stock
exchange, then the fair market value shall be the closing selling price per
Share on the date in question on the stock exchange determined by the Committee
to be the primary market for the Shares, as such price is officially quoted on
such exchange; provided that if there is no reported sale of Shares on such
exchange on the date in question, then the fair market value shall be the
closing selling price on the exchange on the last preceding date for which such
quotation exists; or

 

(iii) if the Shares are at the time neither listed nor admitted to trading on
any stock exchange nor traded in the over-the-counter market (or if the
Committee determines that the value as determined pursuant to subsection (i) or
(ii) above does not reflect fair market value), then the Committee shall
determine fair market value after taking into account such factors as it deems
appropriate, including one or more independent professional appraisals.

 

(p) “Incumbent Directors” means directors who (i) are directors of the Company
as of the date hereof, (ii) are elected, or nominated for election, to the Board
with the affirmative votes of the directors of the Company as of the date
hereof, or (iii) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in
subsections (i) through (v) of the definition of Change in Control or in
connection with an actual or threatened proxy contest relating to the election
of directors of the Company.




 

(q) “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

 

(r) “NQSO” means any Option that is not an ISO.

 

(s) “Option” means a right, granted under Section 5(b), to purchase Shares.

 

(t) “Other Stock-Based Award” means a right, granted under Section 5(h) that
relates to or is valued by reference to Shares.

 

(u) “Participant” means an Eligible Person who has been granted an Award under
this Plan.

 

(v) “Performance Award” shall have the meaning set forth in Section 7(a).

 

(w) “Performance Period” shall have the meaning set forth in Section 5(f)(i).

 

(x) “Performance Share” means a performance share granted under Section 5(f).

 

(y) “Performance Unit” means a performance unit granted under Section 5(f).

 

(z) “Plan” means this XOMA Corporation Amended and Restated 2010 Long Term
Incentive and Stock Award Plan.

 

(aa) “Restricted Shares” means an Award of Shares under Section 5(d) that may be
subject to certain restrictions and to a risk of forfeiture.

 

(bb) “Restricted Stock Unit” means a right, granted under Section 5(e), to
receive Shares or cash at the end of a specified deferral period.

 

(cc) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to this Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

 

(dd) “SAR” or “Stock Appreciation Right” means the right, granted under
Section 5(c), to be paid an amount measured by the difference between the
exercise price of the right and the Fair Market Value of Shares on the date of
exercise of the right, with payment to be made in cash, Shares, or property as
specified in the Award or determined by the Committee.

 

(ee) “Shares” means shares of common stock of the Company, and such other
securities as may be substituted for Shares pursuant to Section 4(c) hereof.

 

(ff) “Subsidiary” means any company (other than the Company) in an unbroken
chain of companies beginning with the Company if each of the companies (other
than the last company in the unbroken chain) owns shares possessing 50% or more
of the total combined voting power of all classes of stock in one of the other
companies in the chain.

 

(gg) “Termination of Service” means the termination of the Participant’s
employment, consulting services or directorship with the Company, its
Subsidiaries and its Affiliates, as the case may be. A Participant employed by a
Subsidiary of the Company or one of its Affiliates shall also be deemed to incur
a Termination of Service if the Subsidiary of the Company or Affiliate ceases to
be such a Subsidiary or an Affiliate, as the case may be, and the Participant
does not immediately thereafter become an employee or director of, or a
consultant to, the Company, another Subsidiary of the Company or an Affiliate.
In the event that a Participant who is an employee of the Company, a Subsidiary
or an Affiliate becomes a Director or a consultant to the Company, a Subsidiary
or an Affiliate upon the Participant’s termination of employment, unless
otherwise determined by the Committee in its sole discretion, no Termination of
Service shall be deemed to occur until such time as such Participant is no
longer an employee of, or consultant to, the Company, a Subsidiary or an
Affiliate or a Director, as the case may be. If a Participant who is a Director
becomes an employee of, or a consultant to, the Company, a Subsidiary or an
Affiliate upon such Participant ceasing to be a Director, unless otherwise
determined by the Committee in its sole discretion, such termination of the
Participant’s directorship shall not be treated as a Termination of Service
unless and until the Participant’s employment or consultancy, as the case may
be, terminates. Temporary absences from employment because of illness, vacation
or leave of absence and transfers among the Company and its Subsidiaries and
Affiliates shall not be considered a Termination of Service.




 

 

3. Administration.

 

(a)  Authority of the Committee. This Plan shall be administered by the
Committee, and the Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
this Plan:

 

(i) to select Eligible Persons to whom Awards may be granted;

 

(ii) to designate Affiliates;

 

(iii) to determine the type or types of Awards to be granted to each Eligible
Person;

 

(iv) to determine the type and number of Awards to be granted, the number of
Shares to which an Award may relate, the terms and conditions of any Award
granted under this Plan (including, but not limited to, any exercise price,
grant price, or purchase price, any restriction or condition, any schedule for
lapse of restrictions or conditions relating to transferability or forfeiture,
exercisability, or settlement of an Award, and waiver or accelerations thereof,
and waivers of performance conditions relating to an Award, based in each case
on such considerations as the Committee shall determine), and all other matters
to be determined in connection with an Award;

 

(v) to determine whether, to what extent, and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards, or other property, or an Award may be canceled, forfeited,
exchanged, or surrendered;

 

(vi) to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or at the
election of the Eligible Person, provided that such deferral shall be intended
to be in compliance with Section 409A of the Code;

 

(vii) to prescribe the form of each Award Agreement, which need not be identical
for each Eligible Person;

 

(viii) to adopt, amend, suspend, waive, and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer this Plan;

 

(ix) to correct any defect or supply any omission or reconcile any inconsistency
in this Plan and to construe and interpret this Plan and any Award, rules and
regulations, Award Agreement, or other instrument hereunder;

 

(x) to accelerate the exercisability or vesting of all or any portion of any
Award or to extend the period during which an Award is exercisable;

 

(xi) to determine whether uncertificated Shares may be used in satisfying Awards
and otherwise in connection with this Plan; and

 

(xii) to make all other decisions and determinations as may be required under
the terms of this Plan or as the Committee may deem necessary or advisable for
the administration of this Plan.

 

(b)  Manner of Exercise of Committee Authority. The Committee shall have sole
discretion in exercising its authority under this Plan. Any action of the
Committee with respect to this Plan shall be final, conclusive, and binding on
all persons, including the Company, Subsidiaries, Affiliates, Eligible Persons,
any person claiming any rights under this Plan from or through any Eligible
Person, and stockholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to other members of the Board or officers or managers of the Company or any
Subsidiary or Affiliate the authority, subject to such terms as the Committee
shall determine, to perform administrative functions and, with respect to Awards
granted to persons not subject to Section 16 of the Exchange Act, to perform
such other functions as the Committee may determine, to the extent permitted
under Rule 16b-3 (if applicable) and applicable law.

 

(c)  Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
or her by any officer or other employee of the Company or any Subsidiary or
Affiliate, the Company’s independent certified public accountants, or other
professional retained by the Company to assist in the administration of this
Plan. No member of the Committee, and no officer or employee of the Company
acting on behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to
this Plan, and all members of the Committee and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.




 

(d)  Limitation on Committee’s Discretion. Anything in this Plan to the contrary
notwithstanding, in the case of any Award which is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, the Committee shall have no discretion to increase the amount of
compensation payable under the Award to the extent such an increase would cause
the Award to lose its qualification as such performance-based compensation.

 

(e)  No Option or SAR Repricing Without Stockholder Approval. Except as provided
in the first sentence of Section 4(c) hereof relating to certain anti-dilution
adjustments, unless the approval of stockholders of the Company is obtained,
(i) Options and SARs shall not be amended to lower their exercise price,
(ii) Options and SARs will not be exchanged for other Options or SARs with lower
exercise prices, (iii) Options and SARs with an exercise price in excess of the
Fair Market Value of the underlying Shares will not be exchanged for cash or
other property and (iii) no other action shall be taken with respect to Options
or SARs that would be treated as a repricing under the rules of the principal
stock exchange on which the Shares are listed.

 

(f)  Limitation on Committee’s Authority under 409A. Anything in this Plan to
the contrary notwithstanding, the Committee’s authority to modify outstanding
Awards shall be limited to the extent necessary so that the existence of such
authority does not (i) cause an Award that is not otherwise deferred
compensation subject to Section 409A of the Code to become deferred compensation
subject to Section 409A of the Code or (ii) cause an Award that is otherwise
deferred compensation subject to Section 409A of the Code to fail to meet the
requirements prescribed by Section 409A of the Code.

 

4. Shares Subject to this Plan.

 

(a) Subject to adjustment as provided in Section 4(c) hereof, the total number
of Shares reserved for issuance in connection with Awards under this Plan shall
be (i) 22,171,206 plus (ii) the number of Shares subject to awards granted prior
to the Effective Date of this Plan under the Company’s 1981 Share Option Plan,
its Restricted Share Plan or its 1992 Directors Share Option Plan (the “Prior
Plans”) which awards are, after the Effective Date, forfeited, canceled,
surrendered or otherwise terminated without a distribution of Shares to the
holder of the award; provided ,  however , that, subject to adjustment as
provided in Section 4(c) hereof, no more than 11,5000,000 Shares may be issued
as ISOs under this Plan; and, provided ,further , that for each Restricted
Share, Restricted Stock Unit, Performance Share, Performance Unit, Dividend
Equivalent or Other Stock-Based Award issued, such total number of available
Shares shall be reduced by 1.08 Shares. No Award may be granted if the number of
Shares to which such Award relates, when added to the number of Shares
previously issued under this Plan, exceeds the number of Shares reserved under
the applicable provisions of the preceding sentence. If any Awards are
forfeited, canceled, terminated, exchanged or surrendered or such Award is
settled in cash or otherwise terminates without a distribution of Shares to the
Participant, any Shares counted against the number of Shares reserved and
available under this Plan with respect to such Award shall, to the extent of any
such forfeiture, repurchase, settlement, termination, cancellation, exchange or
surrender, again be available for Awards under this Plan. Further, for each
share underlying an Award that was granted under this Plan and is a Restricted
Share, Restricted Stock Unit, Performance Share, Performance Unit, Dividend
Equivalent or Other Stock-Based Award and for each share underlying an award
other than an option or stock appreciation right that was granted under a Prior
Plan, in each case, that is forfeited, cancelled, terminated, exchanged or
surrendered, such forfeiture, cancellation, termination, exchange or surrender
will result in the addition of 1.08 shares to the share reserve of this Plan.
Upon the exercise of any Award granted in tandem with any other Awards, such
related Awards shall be canceled to the extent of the number of Shares as to
which the Award is exercised. If any shares subject to an Award are not
delivered to a participant because the Award is exercised through a reduction of
shares subject to the Award (i.e., “net exercised”), the number of shares that
are not delivered to the participant shall not remain available for issuance
under the Long Term Incentive Plan. Also, any shares withheld or reacquired by
the Company pursuant to the exercise of an option or SAR or as consideration for
the exercise of an option or SAR, and any shares withheld or reacquired by the
Company in satisfaction of the Company’s tax withholding obligation on an Award
shall not again become available for issuance under the Plan




 

(b) Subject to adjustment as provided in Section 4(c) hereof, the maximum number
of Shares (i) with respect to which Options or SARs may be granted during a
calendar year to any Eligible Person under this Plan shall be 466,666 Shares,
and (ii) with respect to which Performance Shares, Performance Units, Restricted
Shares or Restricted Stock Units intended to qualify as performance-based
compensation within the meaning of Section 162(m)(4)(C) of the Code may be
granted during a calendar year to any Eligible Person under this Plan shall be
466,666 Shares.

 

(c) In the event that the Committee shall determine that any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, extraordinary
distribution or other similar corporate transaction or event, affects the Shares
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Eligible Persons under this Plan, then the
Committee shall make such equitable changes or adjustments as it deems
appropriate and, in such manner as it may deem equitable, (i) adjust any or all
of (x) the number and kind of shares which may thereafter be issued under this
Plan, (y) the number and kind of shares, other securities or other consideration
issued or issuable in respect of outstanding Awards, and (z) the exercise price,
grant price, or purchase price relating to any Award, or (ii) provide for a
distribution of cash or property in respect of any Award; provided , however ,
in each case that, with respect to ISOs, such adjustment shall be made in
accordance with Section 424(a) of the Code, unless the Committee determines
otherwise; provided , further , that no adjustment shall be made pursuant to
this Section 4(c) that causes any Award that is not otherwise deferred
compensation subject to Section 409A of the Code to be treated as deferred
compensation pursuant to Section 409A of the Code. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
and performance objectives, if any, included in, Awards in recognition of
unusual or non-recurring events (including, without limitation, events described
in the preceding sentence) affecting the Company or any Subsidiary or Affiliate
or the financial statements of the Company or any Subsidiary or Affiliate, or in
response to changes in applicable laws, regulations, or accounting
principles; provided , however , that the Committee shall not have discretion to
increase the amount of compensation payable under any Award intended to qualify
as performance-based compensation for purposes of Section 162(m)(4)(C) of the
Code to the extent such an increase would cause the Award to lose its
qualification as performance-based compensation for purposes of
Section 162(m)(4)(C) of the Code and the regulations thereunder.

 

(d) Any Shares distributed pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or treasury Shares including Shares
acquired by purchase in the open market or in private transactions.

 

5. Specific Terms of Awards.

 

(a)  General. Awards may be granted on the terms and conditions set forth in
this Section 5. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 9(d)),
such additional terms and conditions, not inconsistent with the provisions of
this Plan, as the Committee shall determine, including terms regarding
forfeiture of Awards or continued exercisability of Awards in the event of
Termination of Service by the Eligible Person.

 

(b)  Options. The Committee is authorized to grant Options, which may be NQSOs
or ISOs, to Eligible Persons on the following terms and conditions:

 

(i)  Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that the exercise price
per Share of an Option shall not be less than the Fair Market Value of a Share
on the date of grant of the Option. The Committee may, without limitation, set
an exercise price that is based upon achievement of performance criteria if
deemed appropriate by the Committee.

 

(ii)  Option Term. The term of each Option shall be determined by the
Committee; provided, however, that such term shall not be longer than ten years
from the date of grant of the Option.

 

(iii)  Time and Method of Exercise. The Committee shall determine at the date of
grant or thereafter the time or times at which an Option may be exercised in
whole or in part (including, without limitation, upon achievement of performance
criteria if deemed appropriate by the Committee), the methods by which such
exercise price may be paid or deemed to be paid (including, without limitation,
broker-assisted exercise arrangements), the form of such payment (including,
without limitation, cash, Shares or other property), and the methods by which
Shares will be delivered or deemed to be delivered to Eligible Persons.




 

(iv)  ISOs. The terms of any ISO granted under this Plan shall comply in all
respects with the provisions of Section 422 of the Code, including but not
limited to the requirement that the ISO shall be granted within ten years from
the earlier of the date of adoption or stockholder approval of this Plan. ISOs
may only be granted to employees of the Company or a Subsidiary.

 

(c)  SARs. The Committee is authorized to grant SARs (Stock Appreciation Rights)
to Eligible Persons on the following terms and conditions:

 

(i)  Right to Payment . A SAR shall confer on the Eligible Person to whom it is
granted a right to receive with respect to each Share subject thereto, upon
exercise thereof, the excess of (1) the Fair Market Value of one Share on the
date of exercise over (2) the exercise price per Share of the SAR, as determined
by the Committee as of the date of grant of the SAR (which shall not be less
than the Fair Market Value per Share on the date of grant of the SAR and, in the
case of a SAR granted in tandem with an Option, shall be equal to the exercise
price of the underlying Option).

 

(ii)  Other Terms. The Committee shall determine, at the time of grant or
thereafter, the time or times at which a SAR may be exercised in whole or in
part (which shall not be more than ten years after the date of grant of the
SAR), the method of exercise, method of settlement, form of consideration
payable in settlement, method by which Shares will be delivered or deemed to be
delivered to Eligible Persons, whether or not a SAR shall be in tandem with any
other Award, and any other terms and conditions of any SAR. Unless the Committee
determines otherwise, a SAR (1) granted in tandem with an NQSO may be granted at
the time of grant of the related NQSO or at any time thereafter and (2) granted
in tandem with an ISO may only be granted at the time of grant of the related
ISO.

 

(d)  Restricted Shares. The Committee is authorized to grant Restricted Shares
to Eligible Persons on the following terms and conditions:

 

(i)  Issuance and Restrictions. Restricted Shares shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances (including,
without limitation, upon achievement of performance criteria if deemed
appropriate by the Committee), in such installments, or otherwise, as the
Committee may determine. Except to the extent restricted under the Award
Agreement relating to the Restricted Shares, an Eligible Person granted
Restricted Shares shall have all of the rights of a stockholder including,
without limitation, the right to vote Restricted Shares and the right to receive
dividends thereon.

 

(ii)  Forfeiture. Except as otherwise determined by the Committee, at the date
of grant or thereafter, upon Termination of Service during the applicable
restriction period, Restricted Shares shall be repurchased by the Company for a
nominal amount equal to their par value and any accrued but unpaid dividends or
Dividend Equivalents that are at that time subject to restrictions shall be
forfeited; provided , however , that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Shares will be
waived in whole or in part in the event of Termination of Service resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Restricted Shares.

 

(iii)  Certificates for Shares. Restricted Shares granted under this Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Shares are registered in the name of the Eligible
Person, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Shares, and,
unless otherwise determined by the Committee, the Company shall retain physical
possession of the certificate and the Participant shall deliver a stock power to
the Company, endorsed in blank, relating to the Restricted Shares.

 

(iv)  Dividends. Dividends paid on Restricted Shares shall be either paid at the
dividend payment date, or deferred for payment to such date, and subject to such
conditions, as determined by the Committee, in cash or in restricted or
unrestricted Shares having a Fair Market Value equal to the amount of such
dividends. Unless otherwise determined by the Committee, Shares distributed in
connection with a Share split or dividend in Shares, and other property
distributed as a dividend, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Shares with respect to which
such Shares or other property has been distributed.

 

(e)  Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Eligible Persons, subject to the following terms and conditions:




 

(i)  Award and Restrictions. Delivery of Shares or cash, as the case may be,
will occur upon expiration of the deferral period specified for Restricted Stock
Units by the Committee (or, if permitted by the Committee, as elected by the
Eligible Person). In addition, Restricted Stock Units shall be subject to such
restrictions as the Committee may impose, if any (including, without limitation,
the achievement of performance criteria if deemed appropriate by the Committee),
at the date of grant or thereafter, which restrictions may lapse at the
expiration of the deferral period or at earlier or later specified times,
separately or in combination, in installments or otherwise, as the Committee may
determine.

 

(ii)  Forfeiture. Except as otherwise determined by the Committee at the date of
grant or thereafter, upon Termination of Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Restricted Stock Units), or upon failure to
satisfy any other conditions precedent to the delivery of Shares or cash to
which such Restricted Stock Units relate, all Restricted Stock Units that are at
that time subject to deferral or restriction shall be
forfeited; provided, however , that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock Units
will be waived in whole or in part in the event of Termination of Service
resulting from specified causes, and the Committee may in other cases waive in
whole or in part the forfeiture of Restricted Stock Units.

 

(iii)  Dividend Equivalents. Unless otherwise determined by the Committee at the
date of grant, Dividend Equivalents on the specified number of Shares covered by
a Restricted Stock Unit shall be either (A) paid with respect to such Restricted
Stock Unit at the dividend payment date in cash or in restricted or unrestricted
Shares having a Fair Market Value equal to the amount of such dividends, or
(B) deferred with respect to such Restricted Stock Unit and the amount or value
thereof automatically deemed reinvested in additional Restricted Stock Units or
other Awards, as the Committee shall determine.

 

(f)  Performance Shares and Performance Units. The Committee is authorized to
grant Performance Shares or Performance Units or both to Eligible Persons on the
following terms and conditions:

 

(i)  Performance Period. The Committee shall determine a performance period (the
“Performance Period”) of one or more years or other periods and shall determine
the performance objectives for grants of Performance Shares and Performance
Units. Performance objectives may vary from Eligible Person to Eligible Person
and shall be based upon the performance criteria as the Committee may deem
appropriate. The performance objectives may be determined by reference to the
performance of the Company, or of a Subsidiary or Affiliate, or of a division or
unit of any of the foregoing. Performance Periods may overlap and Eligible
Persons may participate simultaneously with respect to Performance Shares and
Performance Units for which different Performance Periods are prescribed.

 

(ii)  Award Value. At the beginning of a Performance Period, the Committee shall
determine for each Eligible Person or group of Eligible Persons with respect to
that Performance Period the range of number of Shares, if any, in the case of
Performance Shares, and the range of dollar values, if any, in the case of
Performance Units, which may be fixed or may vary in accordance with such
performance or other criteria specified by the Committee, which shall be paid to
an Eligible Person as an Award if the relevant measure of Company performance
for the Performance Period is met.

 

(iii)  Significant Events. If during the course of a Performance Period there
shall occur significant events as determined by the Committee which the
Committee expects to have a substantial effect on a performance objective during
such period, the Committee may revise such objective; provided , however , that,
in the case of any Award intended to qualify as performance-based compensation
for purposes of Section 162(m)(4)(C) of the Code, the Committee shall not have
any discretion to increase the amount of compensation payable under the Award to
the extent such an increase would cause the Award to lose its qualification as
performance-based compensation for purposes of Section 162(m)(4)(C) of the Code
and the regulations thereunder.

 

(iv)  Forfeiture. Except as otherwise determined by the Committee at the date of
grant or thereafter, upon Termination of Service during the applicable
Performance Period, Performance Shares and Performance Units for which the
Performance Period was prescribed shall be forfeited; provided , however , that
the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in an individual case, that restrictions or forfeiture conditions
relating to Performance Shares and Performance Units will be waived in whole or
in part in the event of Terminations of Service resulting from specified causes,
and the Committee may in other cases waive in whole or in part the forfeiture of
Performance Shares and Performance Units.




 

(v)  Payment. Each Performance Share or Performance Unit may be paid in whole
Shares, or cash, or a combination of Shares and cash either as a lump sum
payment or in installments, all as the Committee shall determine, at the time of
grant of the Performance Share or Performance Unit or otherwise, commencing at
the time determined by the Committee.

 

(vi)  Restriction on Dividends. No dividends or Dividend Equivalents shall be
paid on any Performance Share or Performance Unit until such time (if ever) as
the performance criteria associated therewith have been met.

 

(g)  Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons. The Committee may provide, at the date of grant
or thereafter, that Dividend Equivalents shall be paid or distributed when
accrued or shall be deemed to have been reinvested in additional Shares, or
other investment vehicles as the Committee may specify; provided, however ,
that, unless otherwise determined by the Committee, Dividend Equivalents (other
than freestanding Dividend Equivalents) shall be subject to all conditions and
restrictions of any underlying Awards to which they relate.

 

(h)  Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares, as deemed by the Committee to
be consistent with the purposes of this Plan, including, without limitation,
unrestricted shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, other rights convertible or exchangeable into
Shares, purchase rights for Shares, Awards with value and payment contingent
upon performance of the Company or any other factors designated by the
Committee, and Awards valued by reference to the performance of specified
Subsidiaries or Affiliates. The Committee shall determine the terms and
conditions of such Awards at date of grant or thereafter. Shares delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 5(h) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Shares,
notes or other property, as the Committee shall determine. Cash awards, as an
element of or supplement to any other Award under this Plan, shall also be
authorized pursuant to this Section 5(h).

 

6. Certain Provisions Applicable to Awards.

 

(a)  Stand-Alone, Additional, Tandem and Substitute Awards. Awards granted under
this Plan may, in the discretion of the Committee, be granted to Eligible
Persons either alone or in addition to, in tandem with, or in exchange or
substitution for, any other Award granted under this Plan or any award granted
under any other plan or agreement of the Company, any Subsidiary or Affiliate,
or any business entity to be acquired by the Company or a Subsidiary or
Affiliate, or any other right of an Eligible Person to receive payment from the
Company or any Subsidiary or Affiliate. Awards may be granted in addition to or
in tandem with such other Awards or awards, and may be granted either as of the
same time as, or a different time from, the grant of such other Awards or
awards. Subject to the provisions of Section 3(e) hereof prohibiting Option and
SAR repricing without stockholder approval, the per Share exercise price of any
Option, or grant price of any SAR, which is granted in connection with the
substitution of awards granted under any other plan or agreement of the Company
or any Subsidiary or Affiliate, or any business entity to be acquired by the
Company or any Subsidiary or Affiliate, shall be determined by the Committee, in
its discretion.

 

(b)  Term of Awards. The term of each Award granted to an Eligible Person shall
be for such period as may be determined by the Committee; provided, however,
that in no event shall the term of any Option or SAR exceed a period of ten
years from the date of its grant (or, in the case of ISOs, such shorter period
as may be applicable under Section 422 of the Code).

 

(c)  Form of Payment Under Awards. Subject to the terms of this Plan and any
applicable Award Agreement, payments to be made by the Company or a Subsidiary
or Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Shares, notes or other property, and may be
made in a single payment or transfer, in installments, or on a deferred
basis, provided that any such deferral shall be intended to be in compliance
with Section 409A of the Code. The Committee may make rules relating to
installment or deferred payments with respect to Awards, including the rate of
interest to be credited with respect to such payments, and the Committee may
require deferral of payment under an Award if, in the sole judgment of the
Committee, it may be necessary in order to avoid nondeductibility of the payment
under Section 162(m) of the Code.




 

(d)  Nontransferability. Awards shall not be transferable by an Eligible Person
except by will or the laws of descent and distribution (except pursuant to a
Beneficiary designation) and shall be exercisable during the lifetime of an
Eligible Person only by such Eligible Person or his or her guardian or legal
representative, provided that Awards that are NQSOs may be transferred or
assigned by the optionee to the optionee’s spouse or descendent (any such spouse
or descendent, an “Immediate Family Member”) or a corporation, partnership,
limited liability company or trust so long as all of the stockholders, partners,
members or beneficiaries thereof, as the case may be, are either the optionee or
the optionee’s Immediate Family Member, provided , further , that (i) there may
be no consideration for any such transfer and (ii) subsequent transfers of the
transferred NQSO will be prohibited other than by will or the laws of descent
and distribution. An Eligible Person’s rights under this Plan may not be
pledged, mortgaged, hypothecated, or otherwise encumbered, and shall not be
subject to claims of the Eligible Person’s creditors.

 

(e)  Noncompetition. The Committee may, by way of the Award Agreements or
otherwise, establish such other terms, conditions, restrictions and/or
limitations, if any, of any Award, provided they are not inconsistent with this
Plan, including, without limitation, the requirement that the Participant not
engage in competition with, solicit customers or employees of, or disclose or
use confidential information of the Company or its Affiliates.

 

7. Performance Awards.

 

(a)  Performance Awards Granted to Covered Employees. If the Committee
determines that an Award (other than an Option or SAR) to be granted to an
Eligible Person should qualify as “performance-based compensation” for purposes
of Section 162(m) of the Code, the grant, vesting, exercise and/or settlement of
such Award (each, a “Performance Award”) shall be contingent upon achievement of
pre-established performance goals and other terms set forth in this
Section 7(a).

 

(i)  Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(a). The performance goals shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder (including Treasury Regulation 1.162-27 and
successor regulations thereto), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.” The Committee may determine
that such Performance Awards shall be granted, vested, exercised and/or settled
upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, vesting, exercise
and/or settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

 

(ii)  Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries or
Affiliates or other business units or lines of business of the Company shall be
used by the Committee in establishing performance goals for such Performance
Awards: (1) earnings per share (basic or fully diluted); (2) revenues;
(3) earnings, before or after taxes, from operations (generally or specified
operations), or before or after interest expense, depreciation, amortization,
incentives, or extraordinary or special items; (4) cash flow, free cash flow,
cash flow return on investment (discounted or otherwise), net cash provided by
operations, or cash flow in excess of cost of capital; (5) return on net assets,
return on assets, return on investment, return on capital, return on equity;
(6) economic value added; (7) operating margin or operating expense; (8) net
income; (9) Share price or total stockholder return; (10) book value;
(11) expense ratio; (12) operating income; and (13) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion goals, cost targets, customer
satisfaction, supervision of litigation and information technology, and goals
relating to acquisitions or divestitures of Subsidiaries, Affiliates or joint
ventures. The targeted level or levels of performance with respect to such
business criteria may be established at such levels and in such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.

 

(iii)  Performance Period; Timing for Establishing Performance Goals; Per-Person
Limit. Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period, as specified by the Committee. A
performance goal shall be established not later than the earlier of (A) 90 days
after the beginning of any performance period applicable to such Performance
Award or (B) the time 25% of such performance period has elapsed. In all cases,
the maximum Performance Award of any Participant shall be subject to the
limitation set forth in Section 4(b) or 7(a)(v), as applicable.




 

(iv)  Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Shares, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable to the Participant in respect of a Performance Award subject to this
Section 7(a). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Section 162(m) of the Code.
The Committee shall specify the circumstances in which such Performance Awards
shall be paid or forfeited in the event of Termination of Service of the
Participant or other event (including a Change in Control) prior to the end of a
performance period or settlement of such Performance Awards.

 

(v)  Maximum Annual Cash Award . The maximum amount payable upon settlement of a
cash-settled Performance Unit (or other cash-settled Award) granted under this
Plan that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code for any calendar year to any
Eligible Person shall not exceed $3,000,000.

 

(b)  Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals relating to Performance Awards and the amount of any final Performance
Award shall be recorded in writing in the case of Performance Awards intended to
qualify under Section 162(m) of the Code. Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award, that the performance
objective relating to the Performance Award and other material terms of the
Award upon which settlement of the Award was conditioned have been satisfied.

 

8. Change in Control Provisions. Unless otherwise provided by the Committee at
the time of the Award grant, in the event of a Change in Control, each
outstanding Award shall either be assumed by the successor company or parent
thereof or to be replaced with comparable awards with respect to capital stock
of the successor company or parent thereof, such comparability to be determined
by the Committee; provided, however , that notwithstanding the foregoing, if an
outstanding Award is not so assumed or replaced, then (i) such outstanding Award
pursuant to which the Participant may have rights the exercise of which is
restricted or limited, shall become fully exercisable at the time of the Change
in Control, and (ii) unless the right to lapse of restrictions or limitations is
waived or deferred by a Participant prior to such lapse, all restrictions or
limitations (including risks of forfeiture and deferrals) on such outstanding
Award subject to restrictions or limitations under this Plan shall lapse, and
all performance criteria and other conditions to payment of Awards under which
payments of cash, Shares or other property are subject to conditions shall be
deemed to be achieved or fulfilled at target (if applicable) and shall be waived
by the Company at the time of the Change in Control.

 

9. General Provisions.  

 

(a)  Compliance with Legal and Trading Requirements. This Plan, the granting and
exercising of Awards thereunder, and the other obligations of the Company under
this Plan and any Award Agreement, shall be subject to all applicable federal,
state and foreign laws, rules and regulations, and to such approvals by any
stock exchange, regulatory or governmental agency as may be required. The
Company, in its discretion, may postpone the issuance or delivery of Shares
under any Award until completion of such stock exchange or market system listing
or registration or qualification of such Shares or any required action under any
state, federal or foreign law, rule or regulation as the Company may consider
appropriate, and may require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Shares in compliance with applicable laws, rules and
regulations. No provisions of this Plan shall be interpreted or construed to
obligate the Company to register any Shares under federal, state or foreign law.
The Shares issued under this Plan may be subject to such other restrictions on
transfer as determined by the Committee.

 

(b)  No Right to Continued Employment or Service. Neither this Plan nor any
action taken thereunder shall be construed as giving any employee, consultant or
director the right to be retained in the employ or service of the Company or any
of its Subsidiaries or Affiliates, nor shall it interfere in any way with the
right of the Company or any of its Subsidiaries or Affiliates to terminate any
employee’s, consultant’s or director’s employment or service at any time.




 

(c)  Taxes. The Company or any Subsidiary or Affiliate is authorized to withhold
from any Award granted, any payment relating to an Award under this Plan,
including from a distribution of Shares, or any payroll or other payment to an
Eligible Person, amounts of withholding and other taxes due in connection with
any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Eligible Persons to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of an Eligible Person’s tax
obligations; provided, however , that the amount of tax withholding to be
satisfied by withholding Shares shall be limited to the minimum amount of taxes,
including employment taxes, required to be withheld under applicable Federal,
state and local law.

 

(d)  Changes to this Plan and Awards. The Board may amend, alter, suspend,
discontinue, or terminate this Plan or the Committee’s authority to grant Awards
under this Plan without the consent of stockholders of the Company or
Participants, except that any such amendment or alteration shall be subject to
the approval of the Company’s stockholders (i) to the extent such stockholder
approval is required under the rules of any stock exchange or automated
quotation system on which the Shares may then be listed or quoted, or (ii) as it
applies to ISOs, to the extent such stockholder approval is required under
Section 422 of the Code; provided , however , that, without the consent of an
affected Participant, no amendment, alteration, suspension, discontinuation, or
termination of this Plan may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him or her. The Committee may
waive any conditions or rights under, amend any terms of, or amend, alter,
suspend, discontinue or terminate, any Award theretofore granted, prospectively
or retrospectively; provided, however, that, without the consent of a
Participant, no amendment, alteration, suspension, discontinuation or
termination of any Award may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him or her.

 

(e)  No Rights to Awards; No Stockholder Rights. No Eligible Person or employee
shall have any claim to be granted any Award under this Plan, and there is no
obligation for uniformity of treatment of Eligible Persons and employees. No
Award shall confer on any Eligible Person any of the rights of a stockholder of
the Company unless and until Shares are duly issued or transferred to the
Eligible Person in accordance with the terms of the Award.

 

(f)  Unfunded Status of Awards. This Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in this Plan or
any Award shall give any such Participant any rights that are greater than those
of a general creditor of the Company; provided, however, that the Committee may
authorize the creation of trusts or make other arrangements to meet the
Company’s obligations under this Plan to deliver cash, Shares, other Awards, or
other property pursuant to any Award, which trusts or other arrangements shall
be consistent with the “unfunded” status of this Plan unless the Committee
otherwise determines with the consent of each affected Participant.

 

(g)  Nonexclusivity of this Plan. Neither the adoption of this Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of options and other awards otherwise than under this
Plan, and such arrangements may be either applicable generally or only in
specific cases.

 

(h)  Not Compensation for Benefit Plans. No Award payable under this Plan shall
be deemed salary or compensation for the purpose of computing benefits under any
benefit plan or other arrangement of the Company for the benefit of its
employees, consultants or directors unless the Company shall determine
otherwise.

 

(i)  No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

(j)  Governing Law. The validity, construction, and effect of this Plan, any
rules and regulations relating to this Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to principles of conflict of laws thereof.

 

(k)  Effective Date; Plan Termination. This Plan became effective as of the
Effective Date. This Plan shall terminate as to future awards on May 25, 2020
unless earlier terminated or extended by amendment.




 

(l)  Section 409A. Awards under this Plan are intended to comply with, or be
exempt from, the applicable requirements of Section 409A of the Code and shall
be limited, construed and interpreted in accordance with such intent. Although
the Company does not guarantee any particular tax treatment, to the extent that
any Award is subject to Section 409A of the Code, it shall be paid in a manner
that is intended to comply with Section 409A of the Code, including regulations
and any other guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto. In no event whatsoever shall the Company
be liable for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

 

(m)  Change of Domicile. This Plan has been amended and restated to give effect
to the Company’s change of its jurisdiction of incorporation from Bermuda to
Delaware (the “Domestication”), effective December 31, 2011 (the “Domestication
Effective Date”). To the extent that Shares are required to, or may, be issued
pursuant to an Award, shares of common stock of XOMA Corporation, a Delaware
corporation, will be issued upon exercise or payment of any such Award
previously or hereafter granted under this Plan, including Awards that were
outstanding prior to the Domestication Effective Date. Until surrendered and
exchanged, each certificate delivered to a Participant pursuant to this Plan and
evidencing outstanding Shares immediately prior to the Domestication Effective
Date shall, for all purposes of this Plan and the Shares, continue to evidence
the identical amount and number of outstanding Shares at and after the
Domestication Effective Date. After the Domestication Effective Date, the
Company may make such modifications in the certificates evidencing (and the form
of) the Shares as it deems necessary to reflect the substance of the changes to
this Plan relating to the Domestication, but no such modifications shall be
necessary to reflect the substance thereof.

 

(n)  Titles and Headings. The titles and headings of the sections in this Plan
are for convenience of reference only. In the event of any conflict, the text of
this Plan, rather than such titles or headings, shall control.

 

